OPIifpN .of the Court, by
Judge Logaw.
The only question presented for our determination in this case, is whether a magistrate can entertain jurisdiction to recover hack §50, which had been advanced in ex-* change for a bank note, which had been altered frotn five to fifty'dollars ?
There is no doubt that an action of assumpsit will lie to recover hack money which had been advanced upon a fraudulent consideration, or the want of consideration. And by the act of 1812, to increase the-jurisdiction of magistrates, exclusive original jurisdiction is given to them of ail sums not exceeding §50, founded on any specialty, bill, or note'in writing, or account. An action of assumpsit is the ¡d oper action to recover upon an. account; and an account is the nature of the demand for money laid out and expended for another. We cannot, therefore, perceive the force of the objection to the plaintiffs’ right of recovery before the magistrate.
The judgment of the circuit court must be reversed with costs, and the cause remanded to that court for a new trial.